DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2021-12-09 has been entered.  The objection to the Specification regarding the title has been withdrawn.  Applicant’s amendments to the claims have overcome each and every 112(b) rejection previously set forth in the Final Office Action mailed 2021-09-09. The status of the claims is as follows:
Claims 1-8, 10-17, and 19-24 remain pending in the application.
Claims 1, 4, 7, 10, 13, 16, and 19-24 are currently amended.
 
Response to Arguments
Applicant's arguments in response to rejections under 35 U.S.C. 103 have been fully considered but they are not persuasive.  Applicant argues on Remarks Pages 16-17 that “However, neither Kasaragod nor Bartfai-Walcott nor Jimenez nor their combination teach, suggest or fairly disclose a method or device for performing an object detection task based on sensor data as set out in the claims.”  However, Applicant does not provide any specific reasons 
Examiner is interpreting that the “different solution” is meant to be “different” to the combination of currently applied prior art, and that the “state of the art” is also referring to the combination of currently applied prior art.  Thus, in order to respond to these arguments, Examiner will reiterate how the current prior art is applied, and the effects of the new amendments.
How the current prior art is applied:
Kasaragod teaches a system that comprises edge devices and “tier devices”.  The edge devices each comprise a machine learning model and a sensor to perform a task.  Kasaragod [0033] discloses that object detection is one possible application.  Kasaragod [0151] discloses that, if a confidence level of a result is below a threshold, then the sensor data may be sent for processing in the model of a “tier device”.  While this “tier device” appears to be “vertically” connected in the figures of Kasaragod, it still may also meet the definition of an “edge device”, as it provides an entry point to a network, and the connection between edge and tier devices may also meet the requirement of a “lateral connection” between each other, as Kasaragod recites a “mesh” in [0141]: “For example, the tier devices and/or edge devices may be arranged in a network topology including one or more of a tree topology, mesh topology”.
However, for the sake of clarity, Examiner brought in Bartfai-Walcott, who explicitly discloses lateral communication between edge devices via radio links in [0026], with the obvious motivation to improve performance and conserve network bandwidth.
Finally, while Kasaragod discloses transferring a task from one device to another, Kasaragod appears to simply defer to the “tier device” results.  However, it is obvious to combine the results of the two devices, as ensemble networks are well known in the art, and thus Jimenez was brought in to teach this concept.
Regarding Claims 4, 5, 19, and 22, these claims explicitly state that the second device performs the calculation based on its own sensor.  Kasaragod does not appear to teach this, as the sensor data from the “edge device” is forwarded on to the “tier device” for processing in the tier device’s model.  Kasaragod does not state that the “tier device” comprises its own sensor, nor does Kasaragod explicitly suggest sending a processing task from one “edge device” to another.  Thus, Karins was brought in to teach this concept.  Karins, in [0086], discloses performing object detections at sensor devices in different locations, with the obvious motivation to improve detection accuracy by considering multiple angles and perspectives.
Effects of the new amendments:
Applicant discloses “second estimation model different than the first estimation model”.  Jimenez discloses an “ensemble” of neural networks (which are models), and these two neural networks are “different”, as they are two distinct entities that provide different results.  Also 
Applicant discloses that “second edge device is spaced from the first edge device”.  As the “edge devices” are physical entities, the laws of physics dictate that no two objects with mass and volume can occupy the same point in space, and thus the two devices must be “spaced”. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-8, 10-17, 20-21, and 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Kasaragod et. al. (US 2019/0037638 A1; hereinafter Kasaragod) in view of Bartfai-Walcott et. al. (US 2020/0396296 A1; hereinafter Bartfai-Walcott) and Jimenez et. al. (“Dynamically weighted ensemble neural networks for classification”; hereinafter Jimenez).
As per Claim 10, Kasaragod teaches A first edge device configured to perform a task based on sensor data, the first edge device comprising: (Kasaragod, Para [0033], discloses:  “A result may be an identification based on data received from a sensor. For example, a result may be an identification of a particular person, animal, or object based on analysis of image data using an image classifier.” Here, Kasaragod discloses to perform a task (“identification of a particular person, animal, or object”) based on sensor data output data based on sensor data (“based on data received from a sensor”).  For the following mappings of the first edge device, see Kasaragod Fig. 13-14):

    PNG
    media_image1.png
    854
    1010
    media_image1.png
    Greyscale

an uplink connection operable to connect the first edge device with an associated network node of an associated communication network (Kasaragod, Para [0154], discloses:  “In embodiments, the network interface 206 communicatively couples the edge device 1300 to the local network. Thus, the edge device 1300 may transmit data to and receive data from tier devices via the network interface 206. In embodiments, the network interface 206 may transmit data via a wired or wireless interface.”  Here, Kasaragod discloses an uplink connection (“network interface 206”) operable to connect the first edge device with an associated network node of an associated communication network (“communicatively couples the edge device 1300 to the local network”)
a sensor input interface operable to obtain first sensor data from one or more sensors (Kasaragod, Para [0142], discloses:  “In embodiments, the edge devices 1300 include data collectors 122. An edge device may collect data 1312 via the data collector.”  Kasaragod, Para [0073], discloses:  “In embodiments, a data collector 122 may include any suitable device for collecting and/or generating data. For example, a data collector 122 may be an environmental sensor device that detects one or more environmental conditions (e.g., temperature, humidity, etc.) and generates and/or collects environmental data based on the detected environmental conditions.”  Here, Kasaragod discloses that the edge device comprises a sensor input interface (“data collector 122”) operable to obtain first sensor data from one or more sensors (“collecting…sensor device that detects one or more environmental conditions”)).
a control unit comprising (Kasaragod, Fig 13-14, Control Unit outlined above, see labels regarding mappings below)
 a data memory device storing computer program code comprising a first estimation model (Kasaragod, Fig. 14, discloses a memory 202 that holds model 1304.  Kasaragod, Para [0026], discloses:  “The systems and methods described herein implement techniques for configuring local networks of internet-connectable devices (e.g., IoT devices) to implement data processing models to rapidly generate local results (e.g., local predictions)”.  Here, Kasaragod discloses that the “model” is an estimation model (“generate local predictions”))
a processing device configured to execute the computer program code to perform a task (Kasaragod, Fig. 14, discloses Processor 200.  Kasaragod, Fig. 14, discloses a memory 202 that holds model 1304.  Kasaragod, Para [0026], discloses:  “The systems and methods described herein implement techniques for configuring local networks of internet-connectable devices (e.g., IoT devices) to implement data processing models to rapidly generate local results (e.g., local predictions)”.  Here, Kasaragod discloses to perform a task (“generate local predictions”)))
wherein the control unit is configured to execute the computer program code to control the first edge device to:   (Kasaragod, Fig. 14, discloses Processor 200 which executes the computer program code, and this is within the Control Unit of the first edge device).
obtain first sensor data representative of an object (Kasaragod, Para [0142], discloses:  “In embodiments, the edge devices 1300 include data collectors 122. An edge device may collect data 1312 via the data collector”.  Here, Kasaragod discloses obtain first sensor data (“collect data 1312 via the data collector”).  Kasaragod, Para [0033], discloses:  “A result may be an identification based on data received from a sensor. For example, a result may be an identification of a particular person, animal, or object based on analysis of image data using an image classifier.” Here, Kasaragod discloses data representative of an object (“identification of a particular person, animal, or object”) based on sensor data (“based on data received from a sensor”)).
perform an object detection task by processing the first sensor data using the first estimation model to determine a first estimation score based on said first sensor data (Kasaragod, Para [0151], discloses:  “In some embodiments, an edge device or tier device may generate a prediction based on processing of the data 1312 using the model of the edge device or the tier device”.  Here, Kasaragod discloses a first estimation score (“a prediction”) based on said first sensor data (“based on processing of the data 1312”) using a first estimation model (“using the model of the edge device”).  Kasaragod, Para [0033], discloses:  “A result may be an identification based on data received from a sensor. For example, a result may be an identification of a particular person, animal, or object based on analysis of image data using an image classifier.” Here, Kasaragod discloses perform an object detection task (“identification of a particular person, animal, or object”) by processing the first sensor data (“based on data received from a sensor”)).
transmit a message to a second [edge] device [through a lateral connection in a local network established between the first and second edge devices, wherein the second edqe device is spaced from the first edqe device], wherein the message is configured to trigger the second [edge] device to provide a second estimation score (Kasaragod, Para [0151], discloses:  “In some embodiments, an edge device or tier device may generate a prediction based on processing of the data 1312 using the model of the edge device or the tier device. The tier manager may then determine whether a confidence level of the prediction is below a threshold confidence level. If so, then the tier manager may send the data to a tier device (or another tier device) for processing by a model of the tier device (or other tier device). If not, then the edge device or the tier device may use the prediction (e.g., to generate a response), without sending the data on to the tier device (or to the other tier device).”  Here, Kasaragod discloses transmit said first sensor data (“send the data”) from the first edge device (“using the model of the edge device”) to a second device (“to a tier device”)).  This is done to “generate a prediction”, and thus provide a second estimation score.  
*Examiner’s Note:  Kasaragod’s “tier device” may actually meet the criteria of Applicant’s “edge device” according to the Background in the Specification: “An edge device is a device which provides an entry point into enterprise or service provider core networks”. The tier device provides a connection to Local Network 104 in Fig. 13.  Furthermore, Kasaragod may also teach a lateral connection in a local network, as Kasaragod [0141] discloses:  “For example, the tier devices and/or edge devices may be arranged in a network topology including one or more of a tree topology, mesh topology, star topology, fully connected topology, partially connected topology, bus topology, ring topology, line topology, point-to-point topology, daisy chain topology, and hybrid topology”, wherein the tier and edge devices are suggested to be in the same network, and “mesh” is cited in the Background of the Instant Specification as lateral:  “’laterally’ in mesh, one-to-many, or one-to-one fashion using local communication technologies.”  However, for the sake of precision, a second edge device through a lateral connection will be explicitly taught by Bartfai-Walcott below
receive the second estimation score resulting from the second edge device performing the object detection task using the second estimation model in the second edge device to process one of either: the first sensor data received by the second edge device, or second sensor data obtained in the second [edge] device, the second sensor data being representative of the object (Kasaragod, Para [0151], discloses:  “In some embodiments, an edge device or tier device may generate a prediction based on processing of the data 1312 using the model of the edge device or the tier device. The tier manager may then determine whether a confidence level of the prediction is below a threshold confidence level. If so, then the tier manager may send the data to a tier device (or another tier device) for processing by a model of the tier device (or other tier device). If not, then the edge device or the tier device may use the prediction (e.g., to generate a response), without sending the data on to the tier device (or to the other tier device).”  Here, Kasaragod discloses a second estimation score using a second estimation model in the second device (“processing by a model of the tier device”) based on the first sensor data received by the second edge device (“send the data to a tier device” (from the edge device)). Kasaragod, Para [0152], discloses:  “Thus, in embodiments, data may be propagated to one or more tier devices until the confidence level for the prediction is not below the threshold level. At that point, the prediction may be propagated back to the edge device and/or to one or more other endpoints”.  Here, Kasaragod discloses receive a second estimation score (“prediction may be propagated back to the edge device”).  Kasaragod, Para [0033], discloses performing the object detection task, and thus also the second sensor data being representative of the object:  “A result may be an identification based on data received from a sensor. For example, a result may be an identification of a particular person, animal, or object based on analysis of image data using an image classifier.”).
However, Kasaragod fails to teach transmit a message to a second edge device through a lateral connection in a local network established between the first and second edge devices, wherein the second edqe device is spaced from the first edqe device, wherein the message is configured to trigger the second edge device to provide a second estimation score
Bartfai-Walcott teaches transmit a message to a second edge device through a lateral connection in a local network established between the first and second edge devices, wherein the second edqe device is spaced from the first edqe device, wherein the message is configured to trigger the second edge device to provide a second estimation score (Bartfai-Walcott, Para [0064], discloses that a “cognitive gateway device” is a “cognitive edge device”:  “The flowchart may then proceed to block 404, where the first edge device transmits its context information to neighboring edge devices. The neighboring edge devices may also be cognitive edge devices, for example, such as cognitive gateways.”  Bartfai-Walcott, Para [0045], concludes: “For example, a cognitive gateway device may utilize context information about the data that needs to be processed (e.g., the type, volume, and/or age of the data), network connectivity (e.g., Wi-Fi, cellular), network bandwidth, processing and memory availability, battery life, physical location, and so forth, to determine whether to process the data itself, send the data to other edge devices for processing, and/or send the data to the cloud for processing.” Here, Bartfai-Walcott discloses transmit a message to a second edge device (“send the data to other edge devices”), wherein the message is configured to trigger the second edge device to provide a second estimation score (“for processing”).  Bartfai-Walcott, Para [0026], discloses:  “Edge processing may be referred to as “fog” computing, as it serves to extend the “cloud” to the edge of a network, creating a “fog” over the network edge. The fog may be considered to be a massively interconnected network wherein a number of IoT devices 120 are in communications with each other, for example, by radio links.”  Instant Specification, Page 8 Lines 8-11, discloses “By means of the lateral communication interface 308, a communication connection may be established to another device 320, such as laterally another edge device, e.g. in mesh, one-to-many, or one-to-one fashion using local a communication technology, such as a radio communication technology.” Here, Applicant cites “radio communication technology” as a form of “lateral communication”.  Thus, Bartfai-Walcott discloses transmitting the messages through a lateral connection in a local network.  A network, by definition, is established between devices, and Bartfai-Walcott discloses “send the data to other edge devices”, and thus the network is established between the first and second edge devices.  Since edge devices are physical objects having mass and volume, it is impossible for two separate edge devices to occupy the same point in space.  Thus, the second edqe device is spaced from the first edqe device.)
Kasaragod and Bartfai-Walcott are analogous art because they are both in the field of endeavor of machine learning.
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the multi-device model estimation network of Kasaragod, with the lateral communication between edge devices of Bartfai-Walcott. The modification would have been obvious because one of ordinary skill in the art would be motivated to improve performance and conserve network bandwidth (Bartfai-Walcott, Para [0026]:  “’Edge’ processing may be leveraged, in some embodiments, to complement the shortcomings of cloud-based processing (e.g., when cloud-based processing is inefficient, ineffective, and/or unsecure), better handle the ever-growing volume, variety, and velocity of IoT data, and save network and Internet 
However, the combination of Kasaragod and Bartfai-Walcott thus far fails to teach determine estimation output data based on the first estimation score determined at the first edge device, and the received second estimation score.
Jimenez teaches determine estimation output data based on the first estimation score [determined at the first edge device] using the first estimation model, and the received second estimation score [determined at the second edge device] using the second estimation model different than the first estimation model (Recall above that Kasaragod and Bartfai-Walcott teach determined at the first edge device and determined at the second edge device.  Jimenez, Abstract, discloses:  “Combining the outputs of several neural networks into an aggregate output often gives improved accuracy over any individual output. The set of networks is known as an ensemble or committee. This paper presents an ensemble method for classification that has advantages over other techniques for linear combining. Normally, the output of an ensemble is a weighted sum whose weights are fixed having been determined from the training or validation data. Our ensembles are weighted dynamically, the weights determined from the respective certainties of the network outputs. The more certain a network seems to be of its decision, the higher the weight.”  Here, Jimenez discloses combining the outputs of multiple models (a first estimation model and a second estimation model), which is dependent on the first estimation score and the received second estimation score, determine estimation output data (“Combining the outputs of several neural networks into an aggregate output”).  Given that these are two distinct neural networks in an ensemble, they are “different”, as it would make no sense to combine the results of two completely identical neural networks with identical weights (i.e., the average of “x” and “x” is still “x”), and thus the second estimation model is different than the first estimation model).
Kasaragod, Bartfai-Walcott, and Jimenez are analogous art because they are all in the field of endeavor of machine learning.
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the multiple device models of Kasaragod and Bartfai-Walcott, with the model output weighting of Jimenez. The modification would have been obvious because one of ordinary skill in the art would be motivated to improve the accuracy of the estimations (Jimenez, Abstract:  “Combining the outputs of several neural networks into an aggregate output often gives improved accuracy over any individual output”).

As per Claim 11, the combination of Kasaragod, Bartfai-Walcott, and Jimenez teaches the first edge device of claim 10 as shown above, as well as wherein the control unit is configured to execute the computer program code to control the first edge device to: determine a quality level of the first estimation score, and to selectively transmit the first sensor data as the message based on the quality level of the first estimation score failing to meet a threshold level.  (Kasaragod, Para [0151], discloses:  “In some embodiments, an edge device or tier device may generate a prediction based on processing of the data 1312 using the model of the edge device or the tier device. The tier manager may then determine whether a confidence level of the prediction is below a threshold confidence level. If so, then the tier manager may send the data to a tier device (or another tier device) for processing by a model of the tier device (or other tier device). If not, then the edge device or the tier device may use the prediction (e.g., to generate a response), without sending the data on to the tier device (or to the other tier device).”  Here, Kasaragod discloses determine a quality level of the first estimation score (“a confidence level of the prediction”) and selectively (“If so,”) transmit the first sensor data as the message (“send the data to a tier device”) based on the quality level of the first estimation score failing to meet a threshold level (“below a threshold confidence level”)).

As per Claim 12, the combination of Kasaragod, Bartfai-Walcott, and Jimenez teaches the first edge device of claim 10.  Kasaragod teaches wherein the control unit is configured to execute the computer program code to control the first edge device to: determine a value associated with a reliability of at least one of the first and/or the second estimation score (Kasaragod, Para [0151], discloses:  “The tier manager may then determine whether a confidence level of the prediction is below a threshold confidence level. If so, then the tier manager may send the data to a tier device (or another tier device) for processing by a model of the tier device (or other tier device)”.  Here, Kasaragod discloses determine a value associated with a reliability (“confidence level”) of said first estimation score (“of the prediction”)).
However, Kasaragod does not teach weigh the at least one of the first and/or second estimation scores based on the estimation output data.
Jimenez teaches weigh the at least one of the first and/or second estimation scores based on the estimation output data (Jimenez, Abstract, discloses:  “Combining the outputs of several neural networks into an aggregate output often gives improved accuracy over any individual output. The set of networks is known as an ensemble or committee. This paper presents an ensemble method for classification that has advantages over other techniques for linear combining. Normally, the output of an ensemble is a weighted sum whose weights are fixed having been determined from the training or validation data. Our ensembles are weighted dynamically, the weights determined from the respective certainties of the network outputs. The more certain a network seems to be of its decision, the higher the weight.” Here, Jimenez discloses based on the estimation output data (“an aggregate output”), weigh the first and second estimation score (“Our ensembles are weighted dynamically, the weights determined from the respective certainties of the network outputs”)).

As per Claim 13, the combination of Kasaragod, Bartfai-Walcott, and Jimenez teaches the first edge device of claim 10 as shown above, as well as wherein the first edge device comprises at least one of said one or more sensors. (Kasaragod, Fig. 13-14, discloses that the Data Collector 122 is located within the Edge Device 1300.  Kasaragod, Para [0073], discloses:  “In embodiments, a data collector 122 may include any suitable device for collecting and/or generating data. For example, a data collector 122 may be an environmental sensor device that detects one or more environmental conditions (e.g., temperature, humidity, etc.) and generates and/or collects environmental data based on the detected environmental conditions.”  Here, Kasaragod discloses that the Data Collector 122 may be a sensor.  Thus, the first edge device comprises at least one of said one or more sensors).

As per Claim 14, the combination of Kasaragod, Bartfai-Walcott, and Jimenez teaches the first edge device of claim 10.   Bartfai-Walcott teaches wherein the first sensor data and the second sensor data pertain to an environment common between the first and second edge devices.  (Bartfai-Walcott, Para [0044], discloses that the sensors of edge devices collect data pertaining to the environment:  “Cognitive edge device 220 may be implemented with cognitive edge processing capabilities to facilitate intelligent network management decisions. For example, cognitive edge device 220 may detect and leverage contextual information about its operating environment based on information from sensors 210, from other edge devices 220”  Also recall that in [0045], Bartfai-Walcott teaches first and second edge devices: “to determine whether to process the data itself, send the data to other edge devices for processing”.  The Instant Specification gives no definition to “common environment”, however, Bartfai-Walcott [0045] also discloses about external sensors:  “External sensors, for example, may detect, measure, and generate sensor data describing characteristics and contextual information of the device's external operating environment where it resides.”  Bartfai-Walcott also recites “neighboring” edge devices in [0065]:  “The flowchart may then proceed to block 406, where the first edge device receives context information from its neighboring edge devices. The context information from the neighboring edge devices may identify the operating environment of the neighboring edge devices based on information from one or more sensors.”  Bartfai, [0024], also discloses “home automation”:  “With the growth of IoT devices and systems, there are increasing numbers of smart and connected devices available in the market, such as devices capable of being utilized in home automation”.  Thus, considering “external sensors” that monitor the “environment”, wherein there are “neighboring” edge devices in a common indoor area (“home automation”, i.e. a smart home), Bartfai-Walcott discloses wherein the first sensor data and the second sensor data pertain to an environment common between the first and second edge devices, wherein the common environment is the interior of a home.)

As per Claim 15, the combination of Kasaragod, Bartfai-Walcott, and Jimenez teaches the first edge device of claim 10 as shown above, as well as wherein the first estimation model and the second estimation model comprise learning models, configured for providing an estimation output based on a sensor data type common between the first and second [edge] devices (Kasaragod, Para [0030], discloses “As used herein, a model may be any data processing model suitable for processing input data to generate one or more results. For example, a model may include a neural network, deep neural network, static or dynamic neural network, a memory network, and/or any other model architecture suitable for processing the collected data and generating one or more results/predictions. Thus, in embodiments, a model may include any computational model, machine learning model, or artificial intelligence model suitable for processing data and generating one or more results. Moreover, in some embodiments, different devices (e.g., edge devices, tier devices, hub devices, servers, etc.) may include different model architectures and/or be trained based on the same or different training data.”  Here, Kasaragod discloses that the models are learning models (“machine learning model”) configured for providing an estimation output (“for processing data and generating one or more results”).   Kasaragod [0073] discloses that the data collected is sensor data:  “In embodiments, a data collector 122 may include any suitable device for collecting and/or generating data. For example, a data collector 122 may be an environmental sensor device that detects one or more environmental conditions (e.g., temperature, humidity, etc.) and generates and/or collects environmental data based on the detected environmental conditions”.  Kasaragod, Para [0151], discloses:  “The tier manager may then determine whether a confidence level of the prediction is below a threshold confidence level. If so, then the tier manager may send the data to a tier device (or another tier device) for processing by a model of the tier device (or other tier device)”.  Here, Kasaragod discloses that the same data (“send the data to a tier device”) is sent from a first model to a second model.  Therefore, the first and second models provide an estimation output based on a sensor data type common between the first and second devices.  Even if Kasaragod’s second model is located on a tier device that does not itself comprise a sensor, it can clearly execute a model based on the sensor data type provided by the first edge device’s sensor, and thus the sensor data type is common between the first and second devices.)
However, Kasaragod does not explicitly teach a second edge device.
Bartfai-Walcott teaches a second edge device.  (Bartfai-Walcott, Para [0045], concludes: “For example, a cognitive gateway device may utilize context information about the data that needs to be processed (e.g., the type, volume, and/or age of the data), network connectivity (e.g., Wi-Fi, cellular), network bandwidth, processing and memory availability, battery life, physical location, and so forth, to determine whether to process the data itself, send the data to other edge devices for processing, and/or send the data to the cloud for processing.”  Here, Bartfai-Walcott discloses a second edge device (“other edge devices”).  Bartfai-Walcott also discloses that the edge devices comprise sensors in [0065]: “The flowchart may then proceed to block 406, where the first edge device receives context information from its neighboring edge devices. The context information from the neighboring edge devices may identify the operating environment of the neighboring edge devices based on information from one or more sensors.”  Thus, the combination of Kasaragod and Bartfai-Walcott results in an estimation output based on a sensor data type common between the first and second edge devices.)

As per Claim 16, the combination of Kasaragod, Bartfai-Walcott, and Jimenez teaches the first edge device of claim 10 as shown above, as well as wherein the first estimation model comprises a first estimation model trainable with sensor data obtained in the first edge device, and the second estimation model comprises a first estimation model trainable with sensor data obtained in the second [edge] device. (Kasaragod, Para [0090], discloses:  “In embodiments, the model training service 604 of the provider network 102 may receive the data 608 from one or more of the edge devices 600. For example, the model training service 604 may receive the data 608a and data 608n. The model training service 604 may then analyze the received data. The model training service 604 may then generate a local model update 606a to the local model 602a based on the analysis of the data 608a and generate a local model update 606n to the local model 602n based on the analysis of the data 608n.”  Here, Kasaragod discloses the first estimation model (“local model 602a”) is trainable with (“model training service 604 may then generate a local model update”) with sensor data obtained (“based on the analysis of the data 608a”) in the first edge device (“one or more of the edge devices”)).
Kasaragod, Para [0151-0152], discloses:  “In some embodiments, an edge device or tier device may generate a prediction based on processing of the data 1312 using the model of the edge device or the tier device. The tier manager may then determine whether a confidence level of the prediction is below a threshold confidence level. If so, then the tier manager may send the data to a tier device (or another tier device) for processing by a model of the tier device (or other tier device). If not, then the edge device or the tier device may use the prediction (e.g., to generate a response), without sending the data on to the tier device (or to the other tier device). Thus, in embodiments, data may be propagated to one or more tier devices until the confidence level for the prediction is not below the threshold level”.  Here, Kasaragod discloses that the first edge device may be an “edge device” 1300a (“an edge device or tier device may generate a prediction”).  Kasaragod then discloses that the second device may be a higher tier device, as the data may be propagated up (“manager may send the data to…another tier device…Thus, in embodiments, data may be propagated to one or more tier devices”).  Thus, the second device may be the higher tier device 1302a.  Kasaragod, Fig. 13, discloses that second sensor data (from Data Collector 122n) may be obtained in the second device (Tier Device 1302a) via intervening elements.  The second device contains a second estimation model (model 1304a)).
Kasaragod, Para [0105], discloses:  “In embodiments, analysis of data from two or more different edge devices may be used to generate an update for a local model of a particular edge device. Thus, one local model of a particular edge device may be updated and/or trained not only based on data from the particular edge device, but also based on data from one or more other edge devices of the same local network and/or other networks. In other words, the generating of at least one of the updates to a particular local data processing model may be based on analysis of a portion of the data received by the model training service from two or more different edge devices.” Here, Kasaragod discloses that training of a given model may be based on data from first and second sensors (“data from two or more different edge devices”), which includes sensor data obtained in the second device.  Kasaragod here specifically refers to “local model of a particular edge device”.  However, in Fig. 13, it is clear that not only Edge Devices, but also Tier Devices comprise a model.  Kasaragod, Para [0119], discloses:  “At each higher tier, the model trainer and/or model training service may be larger, may access a larger training data set, and may generate local model updates and/or local models configured to provide a higher level of accuracy and confidence for results than the previous tier or other lower tiers.”  Here, Kasaragod discloses that at a higher tier (second device), the model may access a larger training set (which includes the first and second sensor data).  Thus, Kasaragod discloses second estimation model is trained with sensor data obtained in the second device.)
However, Kasaragod does not explicitly teach a second edge device.
Bartfai-Walcott teaches sensor data obtained in the second edge device.  (Bartfai-Walcott, Para [0045], concludes: “For example, a cognitive gateway device may utilize context information about the data that needs to be processed (e.g., the type, volume, and/or age of the data), network connectivity (e.g., Wi-Fi, cellular), network bandwidth, processing and memory availability, battery life, physical location, and so forth, to determine whether to process the data itself, send the data to other edge devices for processing, and/or send the data to the cloud for processing.”  Here, Bartfai-Walcott discloses a second edge device (“other edge devices”).  Bartfai-Walcott also discloses that the edge devices comprise sensors in [0065]: “The flowchart may then proceed to block 406, where the first edge device receives context information from its neighboring edge devices. The context information from the neighboring edge devices may identify the operating environment of the neighboring edge devices based on information from one or more sensors.”  Thus, Bartfai-Walcott discloses sensor data obtained in the second edge device, and thus the combination of Kasaragod and Bartfai-Walcott results in the second estimation model comprises a first estimation model trainable with sensor data obtained in the second edge device.)

As per Claim 17, the combination of Kasaragod, Bartfai-Walcott, and Jimenez teaches the first edge device of claim 10.  Kasaragod teaches wherein the control unit is configured to compute estimation output data (Kasaragod, Fig. 13-14, discloses an edge device 1300a with a control unit (tier manager 1306p and model 1304p).  The control unit comprises a model.  Kasaragod, Para [0026], discloses:  “The systems and methods described herein implement techniques for configuring local networks of internet-connectable devices (e.g., IoT devices) to implement data processing models to rapidly generate local results (e.g., local predictions)”.  Here, Kasaragod discloses that the “model” computes estimation output data (“generate local predictions”)).
and a first estimation score and the second estimation score (Kasaragod, Para [0151], discloses:  “The tier manager may then determine whether a confidence level of the prediction is below a threshold confidence level. If so, then the tier manager may send the data to a tier device (or another tier device) for processing by a model of the tier device (or other tier device)”.  Here, Kasaragod discloses a first estimation score (“the prediction”). Kasaragod, Para [0152], discloses:  “Thus, in embodiments, data may be propagated to one or more tier devices until the confidence level for the prediction is not below the threshold level. At that point, the prediction may be propagated back to the edge device and/or to one or more other endpoints”.  Here, Kasaragod discloses a second estimation score (“prediction may be propagated back to the edge device”)).
However, Kasaragod does not teach computing a mean score based on at least the first estimation score and the second estimation score.
Jimenez teaches computing a mean score based on at least the first estimation score and the second estimation score. (Jimenez, Pg 753 Section 2.2, discloses:  “A simple approach to combining network outputs is to average them together”.  Here, Jimenez discloses based on at least the first estimation score (one of “network outputs”) and the second estimation score (one of “network outputs”), computing a mean score (“average them together”)).

As per Claim 23, the combination of Kasaragod, Bartfai-Walcott, and Jimenez teaches the first edge device of claim 10.  Kasaragod teaches wherein the control unit is configured to [edge] device [using a first lateral communication interface device of the first edge device in operative communication with a second lateral communication interface device of the second edge device] (Kasaragod, Para [0151], discloses:  “In some embodiments, an edge device or tier device may generate a prediction based on processing of the data 1312 using the model of the edge device or the tier device. The tier manager may then determine whether a confidence level of the prediction is below a threshold confidence level. If so, then the tier manager may send the data to a tier device (or another tier device) for processing by a model of the tier device (or other tier device). If not, then the edge device or the tier device may use the prediction (e.g., to generate a response), without sending the data on to the tier device (or to the other tier device).”  Here, Kasaragod discloses transmit the first sensor data (“send the data”, which is the data from the edge device’s sensor) to the second device (“may send the data to a tier device”))
and receive the second estimation score resulting from the second [edge] device object detection processing the first sensor data at the second [edge] device using the second estimation model  (Kasaragod, Para [0151] as shown above, discloses the second estimation score (“processing by a model of the tier device”) resulting from the second device (“tier device”) object detection (Recall that Kasaragod, Para [0033], discloses:  “A result may be an identification based on data received from a sensor. For example, a result may be an identification of a particular person, animal, or object based on analysis of image data using an image classifier”) processing the first sensor data (“the data” from the edge device’s sensor) at the second device using the second estimation model (“model of the tier device”)  Kasaragod, Para [0152], discloses:  “Thus, in embodiments, data may be propagated to one or more tier devices until the confidence level for the prediction is not below the threshold level. At that point, the prediction may be propagated back to the edge device and/or to one or more other endpoints”.  Here, Kasaragod discloses receive a second estimation score (“prediction may be propagated back to the edge device”).
However, Kasaragod does not explicitly teach second edge device.
Bartfai-Walcott teaches second edge device; using a first lateral communication interface device of the first edge device in operative communication with a second lateral communication interface device of the second edge device (Bartfai-Walcott, Para [0045], concludes: “For example, a cognitive gateway device may utilize context information about the data that needs to be processed (e.g., the type, volume, and/or age of the data), network connectivity (e.g., Wi-Fi, cellular), network bandwidth, processing and memory availability, battery life, physical location, and so forth, to determine whether to process the data itself, send the data to other edge devices for processing, and/or send the data to the cloud for processing.”  Here, Bartfai-Walcott discloses a second edge device (“other edge devices”).  Bartfai-Walcott, Para [0064], discloses that a “cognitive gateway device” is a “cognitive edge device”:  “The flowchart may then proceed to block 404, where the first edge device transmits its context information to neighboring edge devices. The neighboring edge devices may also be cognitive edge devices, for example, such as cognitive gateways.”  Bartfai-Walcott, Para [0045], concludes: “For example, a cognitive gateway device may utilize context information about the data that needs to be processed (e.g., the type, volume, and/or age of the data), network connectivity (e.g., Wi-Fi, cellular), network bandwidth, processing and memory availability, battery life, physical location, and so forth, to determine whether to process the data itself, send the data to other edge devices for processing, and/or send the data to the cloud for processing.” Here, Bartfai-Walcott discloses transmit a message to a second edge device (“send the data to other edge devices”), wherein the message is configured to trigger the second edge device to provide a second estimation score (“for processing”).  Bartfai-Walcott, Para [0026], discloses:  “Edge processing may be referred to as “fog” computing, as it serves to extend the “cloud” to the edge of a network, creating a “fog” over the network edge. The fog may be considered to be a massively interconnected network wherein a number of IoT devices 120 are in communications with each other, for example, by radio links.”  Here, Bartfai-Walcott discloses using a first lateral communication interface device of the first edge device in operative communication with a second lateral communication interface device of the second edge device (“radio links” between “other edge devices”)).

As per Claim 24, the combination of Kasaragod, Bartfai-Walcott, and Jimenez teaches the first edge device of claim 23.  Kasaragod teaches wherein the control unit is configured to execute the computer program code to control the first edge device to: transmit the first sensor data to the second [edge] device using a communication protocol associated with the transmission of the first sensor data (Kasaragod, Para [0151], discloses:  “In some embodiments, an edge device or tier device may generate a prediction based on processing of the data 1312 using the model of the edge device or the tier device. The tier manager may then determine whether a confidence level of the prediction is below a threshold confidence level. If so, then the tier manager may send the data to a tier device (or another tier device) for processing by a model of the tier device (or other tier device). If not, then the edge device or the tier device may use the prediction (e.g., to generate a response), without sending the data on to the tier device (or to the other tier device).”  Here, Kasaragod discloses transmit the first sensor data (“send the data”, which is the data from the edge device’s sensor) to the second device (“may send the data to a tier device”).  Kasaragod, Para [0031], discloses:  “In various embodiments, any suitable security communication protocols may be used to protect data that is being sent between any devices (e.g., edge devices, tier devices, hub devices, servers, etc.) and between devices of different networks (e.g., local networks, cellular networks, provider networks). For example, data may be encrypted using SSL (secure socket layer), TLS (transport layer security), HTTPS (secure hypertext transfer protocol), and/or any other suitable network security protocol.”  Here, Kasaragod discloses using a communication protocol associated with the transmission of the first sensor data.)
and receive the second estimation score resulting from the second [edge] device processing the first sensor data at the second [edge] device using the second estimation model using the second estimation model based on the communication protocol associated with the transmission of the first sensor data. (Kasaragod, Para [0151] as shown above, discloses the second estimation score (“processing by a model of the tier device”) resulting from the second device (“tier device”) object detection (Recall that Kasaragod, Para [0033], discloses:  “A result may be an identification based on data received from a sensor. For example, a result may be an identification of a particular person, animal, or object based on analysis of image data using an image classifier”) processing the first sensor data (“the data” from the edge device’s sensor) at the second device using the second estimation model (“model of the tier device”)  Kasaragod, Para [0152], discloses:  “Thus, in embodiments, data may be propagated to one or more tier devices until the confidence level for the prediction is not below the threshold level. At that point, the prediction may be propagated back to the edge device and/or to one or more other endpoints”.  Here, Kasaragod discloses receive a second estimation score (“prediction may be propagated back to the edge device”).
However, Kasaragod does not explicitly teach second edge device.
Bartfai-Walcott teaches second edge device (Bartfai-Walcott, Para [0045], concludes: “For example, a cognitive gateway device may utilize context information about the data that needs to be processed (e.g., the type, volume, and/or age of the data), network connectivity (e.g., Wi-Fi, cellular), network bandwidth, processing and memory availability, battery life, physical location, and so forth, to determine whether to process the data itself, send the data to other edge devices for processing, and/or send the data to the cloud for processing.”  Here, Bartfai-Walcott discloses a second edge device (“other edge devices”).  Kasaragod, Para [0031], discloses:  “In various embodiments, any suitable security communication protocols may be used to protect data that is being sent between any devices (e.g., edge devices, tier devices, hub devices, servers, etc.) and between devices of different networks (e.g., local networks, cellular networks, provider networks). For example, data may be encrypted using SSL (secure socket layer), TLS (transport layer security), HTTPS (secure hypertext transfer protocol), and/or any other suitable network security protocol.”  Here, Kasaragod discloses based on the communication protocol associated with the transmission of the first sensor data).

As per Claim 1, Claim 1 is a method claim corresponding to device Claim 10.  Claim 1 is rejected for the same reasons as Claim 10.

As per Claim 2, Claim 2 is a method claim corresponding to device Claim 11.  Claim 2 is rejected for the same reasons as Claim 11.

As per Claim 3, Claim 3 is a method claim corresponding to device Claim 12.  Claim 3 is rejected for the same reasons as Claim 12.

As per Claim 6, Claim 6 is a method claim corresponding to device Claim 15.  Claim 6 is rejected for the same reasons as Claim 15.

As per Claim 7, Claim 7 is a method claim corresponding to device Claim 16.  The difference is that it is dependent on Claim 6/15 instead of Claim 1/10.  The combination of Kasaragod and Jimenez teaches the method of claim 6.  Subsequently, all remaining limitations of Claim 7 are rejected for the same reasons as the respective limitations of Claim 16.

As per Claim 8, Claim 8 is a method claim corresponding to device Claim 17.  Claim 8 is rejected for the same reasons as Claim 17.

As per Claim 20, Claim 20 is a method claim corresponding to device Claim 23.  Claim 20 is rejected for the same reasons as Claim 23.

As per Claim 21, Claim 21 is a method claim corresponding to device Claim 24.  Claim 21 is rejected for the same reasons as Claim 24.

Claims 4-5, 19 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Kasaragod, Bartfai-Walcott, and Jimenez in view of Karins et. al. (US 2012/0143808 A1 hereinafter Karins).
As per Claim 4, the combination of Kasaragod, Bartfai-Walcott, and Jimenez teaches the method of claim 1 as well as obtaining first sensor data and receiving the second estimation score (see Rejection to Claim 10).  Kasaragod teaches obtaining the first sensor data comprises the first edge device obtaining the first sensor data from a first sensor operatively coupled with the first edge device (Kasaragod, Para [0142], discloses:  “In embodiments, the edge devices 1300 include data collectors 122. An edge device may collect data 1312 via the data collector.”  Kasaragod, Para [0073], discloses:  “In embodiments, a data collector 122 may include any suitable device for collecting and/or generating data. For example, a data collector 122 may be an environmental sensor device that detects one or more environmental conditions (e.g., temperature, humidity, etc.) and generates and/or collects environmental data based on the detected environmental conditions.”  Here, Kasaragod discloses that the edge device comprises a sensor input interface (“data collector 122”) operable to obtain first sensor data from one or more sensors (“collecting…sensor device that detects one or more environmental conditions”).  Here, Kasaragod discloses obtaining the first sensor data comprises the first edge device obtaining the first sensor data from a first sensor operatively coupled with the first edge device).
However, Kasaragod does not explicitly teach second sensor operatively coupled with the second edge device; the receiving the second estimation score comprises receiving the second estimation score resulting from the second edge device performinq the object detection task using the second estimation model in the second edge device to process the second sensor data obtained using a second sensor operatively coupled with the second edge device
Bartfai-Walcott teaches second sensor operatively coupled with the second edge device.  (Bartfai-Walcott, Para [0045], concludes: “For example, a cognitive gateway device may utilize context information about the data that needs to be processed (e.g., the type, volume, and/or age of the data), network connectivity (e.g., Wi-Fi, cellular), network bandwidth, processing and memory availability, battery life, physical location, and so forth, to determine whether to process the data itself, send the data to other edge devices for processing, and/or send the data to the cloud for processing.”  Here, Bartfai-Walcott discloses a second edge device (“other edge devices”).  Bartfai-Walcott also discloses that the edge devices comprise sensors in [0065]: “The flowchart may then proceed to block 406, where the first edge device receives context information from its neighboring edge devices. The context information from the neighboring edge devices may identify the operating environment of the neighboring edge devices based on information from one or more sensors.”  Thus, Bartfai-Walcott discloses second sensor operatively coupled with the second edge device, and thus the combination of Kasaragod and Bartfai-Walcott results in receiving the second estimation score comprises receiving the second estimation score resulting from the second edge device obtaining the second sensor data using a second sensor operatively coupled with the second edge device.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Bartfai-Walcott with the combination of Kasaragod and Jimenez for at least the reasons recited in Claim 10.
However, the combination of Kasaragod, Bartfai-Walcott, and Jimenez fails to explicitly teach receiving the second estimation score resulting from the second edge device performinq the object detection task using the second estimation model in the second edge device to process the second sensor data
Karins teaches receiving the second estimation score resulting from the second edge device performinq the object detection task using the second estimation model in the second edge device to process the second sensor data. (Karins, Para [0086], discloses:  “In another example, the object detection module 202 may use data from multiple sensors 106 with different locations, angles, views, or the like, and may detect the same object in data from different sensors. In such embodiments, the object detection module 202 may combine the detections from the different correlation planes, from different sensors, or the like, recognizing that they represent the same object, based on a location of the object, a property of the object, or the like.”  Here, Karins discloses the second estimation score resulting from the second device object detection (one of “detections from the different correlation planes”) processing the second sensor data (one of “different sensors”)).

It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the multi-device model estimation network of the combination of Kasaragod, Bartfai-Walcott, and Jimenez, with the multiple sensor data of Karins. The modification would have been obvious because one of ordinary skill in the art would be motivated to improve detection accuracy by considering multiple angles and perspectives (Karins, Para [0086]:  “In another example, the object detection module 202 may use data from multiple sensors 106 with different locations, angles, views, or the like, and may detect the same object in data from different sensors. In such embodiments, the object detection module 202 may combine the detections from the different correlation planes, from different sensors, or the like, recognizing that they represent the same object, based on a location of the object, a property of the object, or the like”).

As per Claim 5, Claim 5 is a method claim corresponding to device Claim 14.  The difference is that it is dependent on Claim 4/13 instead of Claim 1/10.  The combination of Kasaragod, Bartfai-Walcott, Jimenez, and Karins teaches the method of claim 4.  Subsequently, all remaining limitations of Claim 5 are rejected for the same reasons as the respective limitations of Claim 14.  Claim 5 is rejected for the same reasons as Claim 14.

As per Claim 22, the combination of Kasaragod, Bartfai-Walcott, and Jimenez teaches the first edge device of claim 10.  Kasaragod teaches wherein the control unit is configured to [edge] device [using a first lateral communication interface device of the first edge device in operative communication with a second lateral communication interface device of the second edqe device] (Kasaragod, Para [0151], discloses:  “In some embodiments, an edge device or tier device may generate a prediction based on processing of the data 1312 using the model of the edge device or the tier device. The tier manager may then determine whether a confidence level of the prediction is below a threshold confidence level. If so, then the tier manager may send the data to a tier device (or another tier device) for processing by a model of the tier device (or other tier device). If not, then the edge device or the tier device may use the prediction (e.g., to generate a response), without sending the data on to the tier device (or to the other tier device).”  Here, Kasaragod discloses transmit a specific request (a request to run a model on the second device to generate a prediction) to the second device (“may send the data to a tier device”)).
and receive the second estimation score resulting from the second [edge] device object detection processing the [second sensor] data using the second estimation model based on the specific request (Kasaragod, Para [0151] as shown above, discloses the second estimation score (“processing by a model of the tier device”) resulting from the second device (“tier device”) object detection (Recall that Kasaragod, Para [0033], discloses:  “A result may be an identification based on data received from a sensor. For example, a result may be an identification of a particular person, animal, or object based on analysis of image data using an image classifier”) processing the data using the second estimation model based on the specific request (“model of the tier device”).  Kasaragod, Para [0152], discloses:  “Thus, in embodiments, data may be propagated to one or more tier devices until the confidence level for the prediction is not below the threshold level. At that point, the prediction may be propagated back to the edge device and/or to one or more other endpoints”.  Here, Kasaragod discloses receive a second estimation score (“prediction may be propagated back to the edge device”).
However, Kasaragod does not explicitly teach second edge device processing the second sensor data; using a first lateral communication interface device of the first edge device in operative communication with a second lateral communication interface device of the second edqe device
Bartfai-Walcott teaches second edge device processing the sensor data (Bartfai-Walcott, Para [0045], concludes: “For example, a cognitive gateway device may utilize context information about the data that needs to be processed (e.g., the type, volume, and/or age of the data), network connectivity (e.g., Wi-Fi, cellular), network bandwidth, processing and memory availability, battery life, physical location, and so forth, to determine whether to process the data itself, send the data to other edge devices for processing, and/or send the data to the cloud for processing.”  Here, Bartfai-Walcott discloses a second edge device (“other edge devices”).  Bartfai-Walcott also discloses that the edge devices comprise sensors in [0065]: “The flowchart may then proceed to block 406, where the first edge device receives context information from its neighboring edge devices. The context information from the neighboring edge devices may identify the operating environment of the neighboring edge devices based on information from one or more sensors.”  Thus, Bartfai-Walcott discloses second edge device processing the sensor data.  Bartfai-Walcott, Para [0064], discloses that a “cognitive gateway device” is a “cognitive edge device”:  “The flowchart may then proceed to block 404, where the first edge device transmits its context information to neighboring edge devices. The neighboring edge devices may also be cognitive edge devices, for example, such as cognitive gateways.”  Bartfai-Walcott, Para [0045], concludes: “For example, a cognitive gateway device may utilize context information about the data that needs to be processed (e.g., the type, volume, and/or age of the data), network connectivity (e.g., Wi-Fi, cellular), network bandwidth, processing and memory availability, battery life, physical location, and so forth, to determine whether to process the data itself, send the data to other edge devices for processing, and/or send the data to the cloud for processing.” Here, Bartfai-Walcott discloses transmit a message to a second edge device (“send the data to other edge devices”), wherein the message is configured to trigger the second edge device to provide a second estimation score (“for processing”).  Bartfai-Walcott, Para [0026], discloses:  “Edge processing may be referred to as “fog” computing, as it serves to extend the “cloud” to the edge of a network, creating a “fog” over the network edge. The fog may be considered to be a massively interconnected network wherein a number of IoT devices 120 are in communications with each other, for example, by radio links.”  Here, Bartfai-Walcott discloses using a first lateral communication interface device of the first edge device in operative communication with a second lateral communication interface device of the second edge device (“radio links” between “other edge devices”)).
However, the combination of Kasaragod, Bartfai-Walcott, and Jimenez thus far fails to explicitly teach the second estimation score resulting from the second device processing the second sensor data
Karins teaches the second estimation score resulting from the second device processing the second sensor data (Karins, Para [0086], discloses:  “In another example, the object detection module 202 may use data from multiple sensors 106 with different locations, angles, views, or the like, and may detect the same object in data from different sensors. In such embodiments, the object detection module 202 may combine the detections from the different correlation planes, from different sensors, or the like, recognizing that they represent the same object, based on a location of the object, a property of the object, or the like.”  Here, Karins discloses the second estimation score resulting from the second device object detection (one of “detections from the different correlation planes”) processing the second sensor data (one of “different sensors”)).
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine teachings of Karins with the combination of Kasaragod, Bartfai-Walcott, and Jimenez for at least the reasons recited in Claim 4.

As per Claim 19, Claim 19 is a method claim corresponding to device Claim 22.  Claim 19 is rejected for the same reasons as Claim 22.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEONARD A SIEGER whose telephone number is (571)272-9710. The examiner can normally be reached M-F 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ann Lo can be reached on (571) 272-9767. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L.A.S./Examiner, Art Unit 2126 
/ANN J LO/Supervisory Patent Examiner, Art Unit 2126